SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. ) Zoltek Companies, Inc. (Name of Issuer) Common Stock, par value $.01 per share (Title of Class of Securities) 98975W104 (CUSIP Number) Zsolt Rumy 3101 McKelvey Rd. St. Louis, MO 63044 (314) 291-5110 (Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications) 09/27/2013 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box☒ (Continued on following pages) 1. NAME OF REPORTING PERSONS
